DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions except as noted below.
Claims 21-40 are pending.

Examiner’s Note: The idea of a geofence or geographical boundary is not specifically discussed in the 13/506478 and 14/121,847 applications and is essential to some of the claim 24 and 35-36 as filed. As a result, the examiner has assigned a priority date of 7/27/15 to these claims which is the filing date of the 14/756,054 application (parent) and is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,922,245. Although the claims at issue are not identical, they are not patentably distinct from each other because they teach substantially the same subject matter.
	Only one claim is shown for brevity.
Instant application
10,922,245
21. (New) A method comprising:


determining objects associated with a vehicle, wherein determining the objects associated with the vehicle comprises:

determining whether a first plurality of beacon devices are associated with the vehicle at a first vehicle location, wherein each first beacon device of the first plurality of beacon devices is associated with an object of a plurality of objects;
















determining whether a second plurality of beacon devices are associated with the vehicle at a second vehicle location, wherein each second beacon device of the second plurality of beacon devices is associated with an object of the plurality of objects; and



















determining whether an object of the plurality of objects is associated with the vehicle based on determinations of whether the first plurality of beacon devices are associated with the vehicle at the first vehicle location and the second plurality of beacon devices are associated with the vehicle at the second vehicle location, wherein determining whether the object is associated with the vehicle comprises:

determining that the object of the plurality of objects is associated with the vehicle in response to determining that i) a beacon device associated with the object is determined to be associated with the vehicle at the first vehicle location and ii) the beacon device associated with the object is determined to be associated with the vehicle at the second vehicle location.
1. (Previously presented) A method comprising:

determining objects associated with a vehicle, wherein determining the objects associated with the vehicle comprises:

at a first location of the vehicle, identifying a first plurality of devices within communication range of a receiver disposed on the vehicle, each first device of the first plurality of devices being associated with an object of a plurality of objects;

for each first device of the first plurality of devices within communication range of the receiver at the first vehicle location:
obtaining information indicating a first location of the first device;
comparing the information indicating the first location of the first device to a geofence associated with the vehicle; and
when a result of the comparing indicates that the first device is located within the geofence associated with the vehicle at the first vehicle location, determining that the first device is associated with the vehicle at the first vehicle location;

at a second location of the vehicle, identifying a second plurality of devices within communication range of the receiver disposed on the vehicle, each second device of the second plurality of devices being associated with an object of the plurality of objects; for each second device of the second plurality of devices within communication range of the receiver at the second vehicle location:
obtaining information indicating a second location of the second device;
comparing the information indicating the second location of the second device to the geofence associated with the vehicle; and when a result of the comparing indicates that the second device is located within the geofence associated with the vehicle at the second vehicle location, determining that the second device is associated with the vehicle at the second vehicle location; and

determining whether an object of the plurality of objects is associated with the vehicle based on determinations of whether the first plurality of devices are associated with the vehicle at the first vehicle location and the second plurality of devices are associated with the vehicle at the second vehicle location, wherein determining whether the object of the plurality of objects is associated with the vehicle comprises:

determining that the object of the plurality of objects is associated with the vehicle in response to determining that i) a device associated with the object is determined to be associated with the vehicle at the first vehicle location and ii) the device associated with the object is determined to be associated with the vehicle at the second vehicle location.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes that the last limitation of independent claims 21, 37 and 40 defines an object being associated with a vehicle as when the beacon device is associated with the vehicle at both the first and second locations. However, in the previous limitation a determination is made as to whether an object is associated with a vehicle at the first location. How can an object be associated with the vehicle at only the first location or only the second location if the last limitation, which requires an objects beacon device to be associated with the vehicle at both locations, is true?
The dependent claims inherit the deficiency of their parents.
Claim 25 is further rejected under 35 U.S.C. 112(b) for using the phrase “motion-based criteria” without defining this phrase either in the claims or the specification rendering the claim indefinite. For examination purposes the examiner is interpreting this as being stopped at a given location.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 25-29, 31-33, 37 and 40 are rejected under 35 U.S.C. 102a as being unpatentable over Murphy et al. (US 20130346336).

As to claims 21, 37 and 40 (using claim 37 as exemplary), Murphy teaches:

a plurality of objects ([0023] plurality of packages), each object of the plurality of objects being associated with a beacon device of a plurality of beacon devices; ([0024-0025] a sensor is physically associated with each package)

a vehicle; ([0024], [0048])

at least one monitoring device comprising: (Fig 1 element 110)
at least one processor; (Fig 2 element 214)
at least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method comprising: (Fig 2 element 216 CPU’s must have a computer-readable storage medium having encoded thereon executable instructions in order to run their operating systems and applications)

determining objects associated with the vehicle, wherein determining the objects associated with the vehicle comprises:
determining whether a first plurality of beacon devices are associated with the vehicle at a first vehicle location, wherein each first beacon device of the first plurality of beacon devices is associated with an object of the plurality of objects; ([0024-0026], [0067] data is sent while in transit – the set of packages currently onboard must be identified so host knows which package the data is associated with – each package has a sensor (beacon device) inside of it)

determining whether a second plurality of beacon devices are associated with the vehicle at a second vehicle location, wherein each second beacon device of the second plurality of beacon devices is associated with an object of the plurality of objects; ([0024-0026], [0067] data is sent while in transit – the set of packages currently onboard must be identified so host knows which package the data is associated with – each package has a sensor (beacon device) inside of it)

determining whether an object of the plurality of objects is associated with the vehicle based on determinations of whether the first plurality of beacon devices are associated with the vehicle at the first vehicle location and the second plurality of beacon devices are associated with the vehicle at the second vehicle location, ([0061], [0080] teach that recovery action is taken if a device is unexpectedly removed which means that it is being continually monitored and so if not removed unexpectedly it is confirmed to still be in (associated with) the vehicle at its new location)

 wherein determining whether the object is associated with the vehicle comprises:
determining that the object of the plurality of objects is associated with the vehicle in response to determining that i) a beacon device associated with the object is determined to be associated with the vehicle at the first vehicle location and ii) the beacon device associated with the object is determined to be associated with the vehicle at the second vehicle location. ([0061], [0080] teaches continuous monitoring of a package in a vehicle – according to paragraph 25 of Murphy the sensor (beacon device) is inside the package – therefore if the sensor is associated with the vehicle, the package (object) is associated with the vehicle at each location)

As to claim 25 Murphy teaches:

for each first beacon device of the first plurality of beacon devices within the communication range of the receiver at the first vehicle location: determining that the first beacon device is associated with the vehicle at the first vehicle location when the first beacon device satisfies motion-based criteria associated with the vehicle at the first vehicle location; and for each second beacon device of the second plurality of beacon devices within the communication range of the receiver at the second vehicle location: determining that the second beacon device is associated with the vehicle at the second vehicle location when the second beacon device satisfies the motion-based criteria associated with the vehicle at the second vehicle location. ([0003-0005], [0018], [0027] and [0080] the Murphy reference uses sensors (beacons) to continuously track individual packages)

	As to claim 26 Murphy teaches:

wherein the second vehicle location is a different geographic location than a geographic location of the vehicle at the first vehicle location. (see for example figure 4 – origin and destination locations are different geographic locations)

As to claim 27 Murphy teaches:

determining whether each beacon device that was determined to be associated with the vehicle at the first vehicle location and at the second vehicle location is still associated with the vehicle at a third vehicle location. (Fig 5 and [0040], [0053] an object’s location is continuously monitored along the delivery route 1st, 2nd, 3rd locations etc.)

As to claim 28 Murphy teaches:

triggering an alert regarding each beacon device that was previously determined as associated with the vehicle at the first vehicle location and the second vehicle location and is no longer associated with the vehicle at the third vehicle location. ([0080] teaches that recovery action is taken if a device is unexpectedly removed)

As to claim 29 Murphy teaches:

triggering an alert regarding at least one beacon device determined to be associated with the vehicle, in response to determining that environmental information received from the at least one beacon device meets one or more conditions associated with potential damage. ([0075] a temperature alert is triggered because the
ambient temperature exceeds a threshold)

As to claim 31 Murphy teaches:

the environmental information is temperature data indicating a temperature to which at least one object that is associated with the at least one beacon device was subjected; and determining that the environmental information meets one or more conditions associated with potential damage comprises determining that the temperature is outside of a range and/or above or below one or more thresholds. ([0075] a temperature alert is triggered because the ambient temperature exceeds a threshold)

As to claim 32 Murphy teaches:

the environmental information is pressure data indicating a pressure to which at least one object that is associated with the at least one beacon device was subjected; and determining that the environmental information meets one or more conditions associated with potential damage comprises determining that the pressure is outside of a range and/or above or below one or more thresholds. ([0037], [0075])

As to claim 33 Murphy teaches:

the environmental information is light data indicating a light exposure to which at least one object that is associated with the at least one beacon device was subjected; and 9531802.1Application No.: 17/172,2556 Docket No.: G0885.70001US06 Second Preliminary Amendment determining that the environmental information meets one or more conditions associated with potential damage comprises determining that the light exposure is outside of a range and/or above or below one or more thresholds. ([0037], [0075])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22-23, 34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20130346336).

	As to claims 22 and 38 (using claim 38 as exemplary), Murphy teaches:

identifying the first plurality of beacon devices within a communication range of the at least one monitoring device disposed on the vehicle, wherein identifying the first plurality of beacon devices comprises, for each first beacon device of the first plurality, identifying a device identifier associated with the first beacon device; ([0003-0005], [0018], [0027] and [0080] the Murphy reference is focused on tracking packages and the devices must have unique identifiers in order to do this) and identifying the second plurality of beacon devices within the communication range of the at least one monitoring device, wherein identifying the second plurality of beacon devices comprises, for each second beacon device of the second plurality, identifying a device identifier associated with the second beacon device. ([0003-0005], [0018], [0027] and [0080] the Murphy reference is focused on continuously tracking individual packages and the devices must have unique identifiers in order to do this)

	As to claims 23 and 39 (using claim 39 as exemplary), Murphy teaches:

determining that i) a beacon device associated with the object is determined to be associated with the vehicle at the first vehicle location and ii) the beacon device associated with the object is determined to be associated with the vehicle at the second vehicle location comprises determining that a device identifier associated with the beacon device is included in the first plurality as having been identified at the first vehicle location and included in the second plurality as having been identified at the second vehicle location. ([0003-0005], [0018], [0027] and [0080] the Murphy reference is focused on continuously tracking individual packages and the devices must have unique identifiers in order to do this)

As to claim 34 Murphy teaches:

the environmental information indicates a time period over which at least one object that is associated with the at least one beacon device was subjected to an environment; and
determining that the environmental information meets one or more conditions associated with potential damage further comprises determining that the environment and the time period over which the at least one object was subjected to the environment is outside of a range and/or above or below one or more thresholds. (Fig 7
elements 708, 710 and 712 and [0037], [0075] - fig 7 shows continuous monitoring
of environmental conditions including temperature and time. While Murphy
doesn't explicitly teach meeting both thresholds (time and environmental
condition of concern) before triggering an alert it would be obvious to do so if the
object being transported could withstand being out of range for a given amount
of time before damage would occur to avoid triggering false alerts)

Claims 24 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20130346336) in view of Gurin (US 20140222298).

	As to claim 24 Murphy teaches all of the limitations of claim 22 as above. Murphy doesn’t explicitly teach: “for each first beacon device of the first plurality of beacon devices within the communication range of the receiver at the first vehicle location: comparing information indicating a first location of the first beacon device to a location-based boundary associated with the vehicle; and determining that the first beacon device is associated with the vehicle at the first vehicle location when a result of the comparing indicates that the first beacon device is located within the location-based boundary associated with the vehicle at the first vehicle location; and for each second beacon device of the second plurality of beacon devices within the communication range of the receiver at the second vehicle location: comparing the information indicating the second location of the second beacon device to the location-based boundary associated with the vehicle; and determining that the second beacon device is associated with the vehicle at the second vehicle location when a result of the comparing indicates that the second beacon 9531802.1Application No.: 17/172,2554 Docket No.: G0885.70001US06 Second Preliminary Amendment device is located within the location-based boundary associated with the vehicle at the second vehicle location.” Gurin teaches:

for each first beacon device of the first plurality of beacon devices within the communication range of the receiver at the first vehicle location: comparing information indicating a first location of the first beacon device to a location-based boundary associated with the vehicle; and determining that the first beacon device is associated with the vehicle at the first vehicle location when a result of the comparing indicates that the first beacon device is located within the location-based boundary associated with the vehicle at the first vehicle location; and for each second beacon device of the second plurality of beacon devices within the communication range of the receiver at the second vehicle location: comparing the information indicating the second location of the second beacon device to the location-based boundary associated with the vehicle; and determining that the second beacon device is associated with the vehicle at the second vehicle location when a result of the comparing indicates that the second beacon 9531802.1Application No.: 17/172,2554 Docket No.: G0885.70001US06 Second Preliminary Amendment device is located within the location-based boundary associated with the vehicle at the second vehicle location. ([0124], [0145] at a given location, each package geofence is compared to vehicles to determine if overlapping – notifies a user if a package belonging to the user is left behind (package is still associated with the vehicle because the package and vehicle geofence boundaries overlap))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murphy and Gurin. The motivation would have been to have positive real time knowledge about the packages being transported by knowing when the package and vehicle geofences overlap and therefore knowing the package is still in the vehicle.

As to claim 35 Murphy teaches all of the limitations of claim 21 as above. Murphy doesn’t explicitly teach: “the vehicle is arranged to carry the plurality of objects ([0128]) the method further comprises identifying, for each beacon device that is determined as associated with the vehicle, that the object associated with the beacon device is positioned to travel with the vehicle”. Gurin teaches:

the vehicle is arranged to carry the plurality of objects ([0128]) the method further comprises identifying, for each beacon device that is determined as associated with the vehicle, that the object associated with the beacon device is positioned to travel with the vehicle. ([0136], [0145] the system determines via overlapping geofences that the package is in the storage compartment. Additionally, Murphy teaches continuous tracking of a package in a vehicle [0080])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murphy and Gurin. The motivation would have been to have positive real time knowledge about the packages being transported by knowing when the package and vehicle geofences overlap and therefore knowing the package is still in the vehicle.

As to claim 36 Gurin teaches:

each object of the plurality of objects is a package; ([0128], [0145])

identifying, for each beacon device that is determined as associated with the vehicle, that the object associated with the beacon device is positioned to travel with the vehicle comprises identifying that the vehicle is loaded with the package. ([0136], [0145] the system determines via overlapping geofences that the package is in the storage compartment. Additionally, Murphy teaches continuous tracking of a package in a vehicle [0080])

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20130346336) in view of Schrader (US 20130303143).

As to claim 30 Murphy teaches all of the limitations of claim 29 as above. Murphy further teaches:

the environmental information …to which at least one object that is associated with the at least one beacon device was subjected; and
determining that the environmental information meets one or more conditions associated with potential damage comprises determining (environmental data) is… outside of a range and/or above or below one or more thresholds. ([0037], [0075] teaches measuring environmental conditions, comparing them to thresholds and triggering alerts when the condition is outside a desired range) Murphy doesn't explicitly teach the environmental condition being monitored is acceleration. Schrader teaches:
the environmental condition being monitored is acceleration ([0042-0043])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Murphy and Schrader. The motivation would have been to have positive real time knowledge about the packages being transported by knowing when the package and vehicle geofences overlap and therefore knowing the package is still in the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8AM-6PM, F 4 hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181